Exhibit 10.1

 

AMENDMENT TO THIRD AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDMENT TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of March
8, 2006, between Wellsford Real Properties, Inc., a Maryland corporation with
offices at 535 Madison Avenue, New York, New York 10022 (the "Company"), and
David M. Strong, an individual residing at 700 Franklin Street, Denver, Colorado
80218 ("Executive").

WHEREAS, the Company and the Executive previously entered into a Third Amended
and Restated Employment Agreement, dated as of October 19, 2004 (the "Employment
Agreement"); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as provided herein.

NOW, THEREFORE for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties, the Employment Agreement is hereby amended
as follows:

1.            Section 1(b) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

(b)          The Executive shall devote substantially all of his time, attention
and energies during business hours to the performance of his duties hereunder;
provided, however, that the Executive may pursue or be involved in other
business enterprises so long as such other business enterprises do not interfere
with the performance of his duties to the Company as determined by the Chairman
of the Board and President of the Company in his discretion. The Executive shall
give reasonable advance written notice to the Chairman of the Board and
President of any intended pursuit of or involvement in any other business
enterprise.

2.            Section 2 of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

2.            Employment Term. Unless earlier terminated, the term of employment
shall continue in effect through December 31, 2007 (as such date may be extended
in accordance with this Section 2, the “Termination Date”); provided, however,
that, on January 1, 2008 and thereafter at the end of each successive term, the
term of this Third Amended and Restated Agreement shall automatically be
extended for one additional year (or such other shorter period of at least six
months as may be designated by the Company by written notice to the Executive at
least 45 days prior to the

 



 

expiration of the then current term) beyond the end of such term, not later than
30 days prior to the expiration of the then current term, either the Executive
or the Company shall have given notice to the other not to extend this Third
Amended and Restated Agreement.

3.            Section 3(c)(i)(F) of the Employment Agreement is amended by
adding the following at the end thereof:

As of December 31, 2005, $604,745 of the Special Bonus has been vested and
earned by the Executive. The Company paid such amount to the Executive on
January 15, 2006.

4.            Section 3(e) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

(e)

[Intentionally Omitted.]

5.            Section 3 of the Employment Agreement is hereby amended by added
the following at the end thereof as paragraphs (k) and (l):

(k)          Retention Bonus. Upon the earlier of (i) December 31, 2008, (ii)
the expiration or termination of this Third Amended and Restated Agreement (it
being understood that this Third Amended and Restated Agreement shall not be
deemed expired or terminated at the end of any term if extended in accordance
with Section 2 hereof), for any reason other than as a result of the disability
of the Executive, the termination of the Executive by the Company for Cause (as
defined below) or the termination of this Third Amended and Restated Agreement
by the Executive and (iii) the sale of all condominium units with respect to the
Gold Peak Project, the Executive shall be entitled to receive additional
compensation (the “Retention Bonus”) in an aggregate amount equal to two times
the Executive’s then effective annual base salary. The Retention Bonus shall be
paid to the Executive within 60 days after the applicable event pursuant to
which such Retention Bonus becomes payable, subject to the execution and
delivery by the Executive to the Company of a release in form and substance
satisfactory to the Company.

(l)           Life Insurance. So long as the Executive is insurable at normal
and customary premium rates for a person of his age, the Company shall within a
reasonable time after the date hereof, purchase a policy or policies of term
life insurance on the life of the Executive in the aggregate amount of the
Retention Bonus, and shall maintain such policies (as the same may be renewed
and/or replaced from time to time) until the earlier of December 31, 2008 or the
termination of this Third Amended and Restated Agreement for any reason. The
Executive shall cooperate fully in purchasing

 

2

 



 

and maintaining any such policy and take all actions as are customary in the
insurance industry and as otherwise reasonably requested by the Company in
connection therewith including, without limitation, submitting to one or more
physical examinations. The Company shall be the sole owner and beneficiary of
any such policy, and may exercise all ownership rights with respect thereto.
Upon the death of the Executive, the proceeds of any such policy shall be used
towards the payment of the Retention Bonus to the Executive’s estate.

6.            Section 4(b) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

(b)          The Company shall reimburse the Executive for all legal fees and
related expenses (including the costs of experts, evidence and counsel) paid by
the Executive as a result of (i) the termination of Executive’s employment
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination of employment), (ii) the Executive seeking to
obtain or enforce any right or benefit provided by this Third Amended and
Restated Agreement or by any other plan or arrangement maintained by the Company
under which the Executive is or may be entitled to receive benefits or (iii) any
action taken by the Company against the Executive; provided, however, that the
Company shall reimburse the legal fees and related expenses described in this
subsection 4(b) only if and when a final judgment has been rendered in favor of
the Executive and all appeals related to any such action have been exhausted.

 

7.

Section 4(c) of the Employment Agreement is hereby deleted in its entirety.

8.            Sections 6(e) and (f) of the Employment Agreement are hereby
deleted in their entirety, and the following is substituted in lieu thereof:

(e)          The Company, by not less than 60 days prior written notice to the
Executive, may terminate this Third Amended and Restated Agreement without
Cause. Following such termination, the Company shall continue to pay to the
Executive all monies (including salary and bonus) due hereunder through the
later of December 31, 2007 and the Termination Date, and any Retention Bonus to
which the Executive may be entitled pursuant to Section 3(k) hereof, in each
case at such times and in such amounts as if Executive had not been terminated
without Cause.

9.            Section 7 of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

7.

[Intentionally Omitted.]

 

 

3

 



 

 

10.          Section 8(d) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

(d)

[Intentionally Omitted.]

11.          Section 8(e) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

(e)          If the Executive commits a breach of any of the provisions of
subsection (b) above, the Company shall have the right and remedy to have the
provisions of this Third Amended and Restated Agreement specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed by the
Executive that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company. Each of the rights
and remedies enumerated in this subsection (e) shall be independent of the
other, and shall be severally enforceable, and such rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company under law or equity.

12.          Section 8(f) of the Employment Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

(f)           If any provision of subsection (b) is held to be unenforceable
because of the scope, duration or area of its applicability, the tribunal making
such determination shall have the power to modify such scope, duration, or area,
or all of them, and such provision or provisions shall then be applicable in
such modified form.

13.          Governing Law; Arbitration. This Amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York,
without regard to New York’s conflicts of law principles.

14.          Entire Agreement. The Employment Agreement, as amended hereby, sets
forth the entire agreement of the parties and is intended to supersede all prior
employment negotiations, understandings and agreements. Except as specifically
amended hereby, the Employment Agreement remains in full force and effect.

15.          Counterparts. This Amendment may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.

 

4

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Third
Amended and Restated Agreement as of the date first above written.

 

WELLSFORD REAL PROPERTIES, INC.

 

By:

/s/ James J. Burns

 

 

James J. Burns

 

 

Chief Financial Officer

EXECUTIVE:

/s/ David M. Strong

David M. Strong

 

 

5

 

 

 